DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A title such as the following is suggested:
Power Converter with Output Misconnection Determiner.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 3/31/2021 and 6/17/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 2-4, recite the limitation "the power converter comprising: a power converter", making the later references to ‘the power converter’ on lines 5, 8 and 9 unclear which power converter is referenced. For the purpose of examination, the preamble shall be interpreted as referencing a different converter from that recited in the body of the claim. 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102a2 as being anticipated by Uehira (US 2015/0092464).
 	With respect to claim 1, Uehira discloses a power converter system configured to supply power from a DC power supply (Fig. 1 1) to a load (Fig. 1 6a-6c) in a house (paragraph 3), the power converter system comprising: a power converter (Fig. 1 21) including a plurality of switching elements [inverter requires as least 2 switches], the power converter converting DC power input (Fig. 1 1 outputs DC) from the DC power supply and outputting AC power (Fig. 1 21 outputs AC to 22); a voltage detector (Fig. 1 26) that detects a voltage between the power converter (Fig. 1 21) and an output terminal (Fig. 1 terminal 4-5); a current detector (Fig. 1 43) that detects a current between the power converter (Fig. 1 21) and the output terminal (Fig. 1 terminal 4-5); and a power conversion controller (Fig. 1 28) configured to control power conversion in the power converter based on the voltage detected by the voltage detector (Fig. 1 26) and the current detected by the current detector (Fig. 1 43); wherein the power conversion controller is configured to determine whether or not the output terminal is misconnected (paragraph 23) to a system power supply (Fig. 1 5) based on the current detected (Fig. 3 S31, Fig. 2 S15) by the current detector and the voltage detected (Fig. 2 S14) by the voltage detector, and to perform a control to stop (Fig. 3 S33) the power conversion in the power converter when determining that the output terminal is misconnected to the system power supply.  	With respect to claim 6, Uehira discloses the power converter according to claim 1, wherein the power conversion controller is configured to determine that the output terminal is misconnected to the system power supply when the voltage detected (paragraph 49) by the voltage detector is equal to or higher than a predetermined second voltage threshold (Fig. 2 S14) before (Fig. 2 S14 before S21) controlling the power conversion in the power converter. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uehira (US 2015/0092464) in view of Oldham (US 2018/0166875).
 	With respect to claim 7, Uehira discloses the power converter according to claim 1, wherein the power converter outputs single-phase AC power via three lines including a first voltage line, a second voltage line, and a neutral line (paragraph 39). Uehira remains silent as to the current detector detects a current in both the first voltage line and a current in the second voltage line between the power converter and the output terminal.
 	Oldham discloses single-phase AC power via three lines including a first voltage line (Fig. 3C L1), a second voltage line (Fig. 3C L2), and a neutral line (Fig. 3C N); the current detector (Fig. 3C 372,376) detects a current in the first voltage line and a current in the second voltage line, and further comprises a current calculator that calculates a current in the neutral line based on the current in the first voltage line and the current in the second voltage line (paragraph 52). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the power converter outputs single-phase AC power via three lines including a first voltage line, a second voltage line, and a neutral line; the current detector detects a current in the first voltage line and a current in the second voltage line between the power converter and the output terminal; and the power converter further comprises a current calculator that calculates a current in the neutral line based on the current in the first voltage line and the current in the second voltage line, in order to protect the power converter system from line and neutral faults.
Allowable Subject Matter
 	Claims 2-5 are rejected as indefinite for the reasons stated above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the indefinite rejections were overcome. The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the power conversion controller includes: an overcurrent detector that detects that the current detected by the current detector is in an overcurrent state; a misconnection determiner that determines whether or not the output terminal is misconnected to the system power supply based on the overcurrent state detected by the overcurrent detector and the voltage detected by the voltage detector; and a PWM signal generator that generates and outputs a PWM signal to control the power conversion in the power converter; wherein the PWM signal generator stops outputting the PWM signal when the misconnection determiner determines that the output terminal is misconnected to the system power supply.  	
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meredith (US 2015/0349530) discloses power distribution.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839